Case 2:20-cr-00884 Document 12 Filed on 07/14/20 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT - United States Courts

Southeen District of Texas
. |
SOUTHERN DISTRICT OF TEXAS LED
| JUL 14 2020
CORPUS CHRISTI DIVISION David J. Bradley
. oo Clerk of Court
UNITED STATES OF AMERICA’ §
§
Vv. § CRIMINAL NUMBER
§
JONATHAN DARUS COLLIER § C we 2 0) oo 8 8
VINCENT BERNARD BRIDGEFORTH, JR. § 4
INDICTMENT
THE GRAND JURY CHARGES THAT:
COUNT ONE

On or about June 27, 2020, in the Corpus.Christi Division of the Southern District of Texas
and within the jurisdiction of the Court, the defendants,

JONATHAN DARUS COLLIER
and VINCENT BERNARD BRIDGEFORTH, JR.,

knowingly and in reckless disregard of the fact that aliens had come to, entered, and remained in
the United States in violation of law, did knowingly and intentionally conspire and agree
together, with each other, and with other persons known and unknown to the Grand Jury, to
transport, move, attempt to transport, and attempt to move said aliens within the United States in
furtherance of such violation of law by means of a motor vehicle.

In violation of Title 8, United States Code, Sections 1324(a)(1)(A)Gi),-

1324(a)(1)(A)(v)(D, and 1324(a)(1)(B)(i).

COUNT TWO.
On or about June 27, 2020, in the Corpus Christi Division of the Southern District of Texas

_ and within the jurisdiction of the Court, the defendants,

 
Case 2:20-cr-00884 Document 12 Filed on 07/14/20.in TXSD Page 2 of 2

JONATHAN DARUS COLLIER ,
and VINCENT BERNARD BRIDGEFORTH, JR.,

did knowingly and in reckless disregard of the. fact that Nicacio Olvera-Mejia, was an alien who
had come to, entered, and remained in the United States in violation of law, transport, move,
attempt to transport, and attempt to move said alien within the United States in furtherance of such
violation of law by means of a motor vehicle. |

In violation of Title 8, United States Code, Sections 1324(a)(1)(A)Gi),

1324(a)(1)(A)(v)(D, and 1324(a)(1)(B)Gi).

 

' A TRUE BILL:
’ ORIGINAL SIGNATURE ON FILE
' FOREPERSON OF THE GRAND JURY

\

RYAN K: PATRICK
UNITED STATES ATTORNEY

‘DENNIS E. ROBINSON
Assistant United States Attorney,

 
